Electronically Filed
                                                     Supreme Court
                                                     SCWC-30234
                                                     14-MAY-2012
                                                     11:28 AM



                            SCWC-30234

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       STEPHEN MITSUO ADAMS, Individually and as Personal
  Representative of the Estate of PATRICIA MARIE ADAMS; KRISTIN
              LEILANI BUSH; and PATRICK KEONI BUSH,
               Petitioners/Petitioners/Appellants,

                               vs.

                 ROBYNN M.D. YOKOOJI; LUTERU MANU;
          STATE OF HAWAII, DEPARTMENT OF TRANSPORTATION,
                 RespondentS/Defendants/Appellees,

                               and

      JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
    DOE CORPORATIONS 1-10; and DOE GOVERNMENTAL AGNECIES 1-10,
                           Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30234; CIV. NO. 07-1-1567)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (by: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
    Circuit Judge Del Rosario, in place of Duffy, J., recused)

        Petitioners/Plaintiffs-Appellants Stephen Mitsuo Adams,

individually and as personal representative of the estate of

Patricia Marie Adams; Kristin Leilani Bush; and Patrick Keoni

Bush’s application for writ of certiorari, filed on April 4, 2012,

is hereby rejected.
        DATED: Honolulu, Hawai#i, May 14, 2012.


Vladimir Devens and            /s/ Mark E. Recktenwald
Keani Alapa
(Meheula & Devens)             /s/ Paula A. Nakayama
and Gerard A. Jervis
on the application for         /s/ Simeon R. Acoba, Jr.
Petitioners/Plaintiffs-
Appellants                     /s/ Sabrina S. McKenna

David M. Louie,                /s/ Dexter D. Del Rosario
Attorney General, and
Robin M. Kishi and
Caron M. Inagaki,
Deputy Attorneys General
on the response for
Respondents/Defendants-
Appelles




                                   2